Title: From Thomas Jefferson to William Preston, 7 August 1779
From: Jefferson, Thomas
To: Preston, William



Sir
Aug. 7. 1779.

You are desired to call together your feild officers and in conjunction with them to recommend to the Executive a Lieutenant and an Ensign to take command in one of the battalions to be raised for the defence of the Western frontier under an act of the late assembly intit[uled ‘an] act for raising a body of troops for the defence of the Commonwealth.’ The men to be raised in your county under the same act and the officers to be recommended by you, if  appointed, are to hold themselves in readiness on the shortest warning to proceed to such post on the Southwestern frontier, or on such other Western service as shall be ordered by the Executive or the officer who shall be appointed to take command of them. Be pleased to transmit your recommendation to the Executive in Williamsburg by the earliest opportunity you can, and also to report to them from time to time your progress in raising your men. I am Sir Your very humble servt.,

Th: Jefferson

